DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claims 1, 8, and 15 each recite “adjusting the speed limit associated with the road location” where Examiner assumes Applicant intended to recite “adjusting a speed limit associated with the road location”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 each recite the limitation “the speed limit associated with the road location”, e.g. in lines 10-11 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-7, 9-14, and 16-21 depend(s) upon claim 1, 8, or 15, incorporating all of the limitations thereof, and are therefore rejected under the same rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yershov et al. (US 2018/0227550) modified by Fairgrieve et al. (US 2016/0031444).
	In regard to claim 1: Yershov et al. discloses a computer-implemented method (see [0009], [0051], [0074]), comprising: determining a set of dynamic vehicle parameters of an autonomous driving vehicle (ADV) associated with a road location (see [0054], [0058]) based on outputs of an inertial measurement unit (IMU) of the ADV measured when the ADV is traveling through the road location (see [0054], [0061]); determining whether the set of dynamic vehicle parameters satisfy one of a first set of criteria and a second set of criteria (see [0073]: i.e. vehicle dynamic data indicating a bump in the road is a first set of criteria; [0091]: i.e. vehicle dynamic data indicating no bump in the road is a second set of criteria); adjusting the speed limit associated with the road location within a limited range spanning from a minimum speed limit to a maximum speed limit (see [0065], [0066], [0085], [0089]); and controlling operations of the ADV when the ADV subsequently travels through the road location based at least in part on the adjusted speed limit (see [0010], [0058], [0060], [0077], [0087], [0119]); Yershov et al. does not disclose in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location]; however Yershov et al. does disclose using an IMU to determine real time and historical road conditions, including linear acceleration, angular rate, and jerk to determine road roughness, and uses road roughness to automatically determine an adjusted maximum vehicle speed (see [0054], [0106], and [0116]); Fairgrieve et al. teaches in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location] (see [0015]: “surface or road roughness or vehicle excitation may restrict maximum speed control speed according to the level of roughness sensed by an indicator of e.g. suspension travel or on one or more accelerometers of the vehicle. The level of roughness may be defined as a function of the frequency and amplitude of vehicle suspension movement,
or an equivalent measurement of movement of the vehicle body”, as frequency is a quantity of times a given event occurs within a period of time or distance; and [0088]-[0089]), and uses road roughness to automatically determine an adjusted maximum vehicle speed of the vehicle (see [0079]-[0080]); and a person of ordinary skill in the art at the time of filing could have applied the techniques of Fairgrieve et al. with the system and method of Yershov et al. to yield predictable results, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings Fairgrieve et al. with the disclosure of Yershov et al. as doing so amounts to use of a know technique to improve similar devices in the same way.   
In regard to claim 2: Yershov et al. modified teaches the method of claim 1, wherein the set of dynamic vehicle parameters comprise a pitch angle changing rate, a z-axis acceleration, and a z-axis jerk (see Yershov et al. [0054], [0106], [0116]).  
In regard to claim 7: Yershov et al. modified teaches the method of claim 1, wherein the road location comprises a road segment of a predetermined length (see Yershov et al. [0113]: “the speed behavior planning process may discretize the spatial domain. Referring to FIG. 12, when given a trajectory 1200, the speed behavior planning may discretize the trajectory 1200, and execute the speed behavior planning with respect to each of the discretized spatial points (e.g., 1204, 1206 and 1208). The identification of speed behavior factors may be performed each time AV is approaching the next 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 spatial points. The points that result from the discretization may be evenly spaced”)
In regard to claim 8: Yershov et al. discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see [0009], [0051], [0074]), the operations comprising: determining a set of dynamic vehicle parameters of an autonomous driving vehicle (ADV) associated with a road location (see [0054], [0058]) based on outputs of an inertial measurement unit (IMU) of the ADV measured when the ADV is traveling through the road location (see [0054], [0061]); determining whether the set of dynamic vehicle parameters satisfy one of a first set of criteria and a second set of criteria (see [0073]: i.e. vehicle dynamic data indicating a bump in the road is a first set of criteria; [0091]: i.e. vehicle dynamic data indicating no bump in the road is a second set of criteria); adjusting the speed limit associated with the road location within a limited range spanning from a minimum speed limit to a maximum speed limit (see [0065], [0066], [0085], [0089]); and controlling operations of the ADV when the ADV subsequently travels through the road location based at least in part on the adjusted speed limit (see [0010], [0058], [0060], [0077], [0087], [0119]); Yershov et al. does not disclose in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location]; however Yershov et al. does disclose using an IMU to determine real time and historical road conditions, including linear acceleration, angular rate, and jerk to determine road roughness, and uses road roughness to automatically determine an adjusted maximum vehicle speed (see [0054], [0106], and [0116]); Fairgrieve et al. teaches in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location] (see [0015]: “surface or road roughness or vehicle excitation may restrict maximum speed control speed according to the level of roughness sensed by an indicator of e.g. suspension travel or on one or more accelerometers of the vehicle. The level of roughness may be defined as a function of the frequency and amplitude of vehicle suspension movement,
or an equivalent measurement of movement of the vehicle body”, as frequency is a quantity of times a given event occurs within a period of time or distance; and [0088]-[0089]), and uses road roughness to automatically determine an adjusted maximum vehicle speed of the vehicle (see [0079]-[0080]); and a person of ordinary skill in the art at the time of filing could have applied the techniques of Fairgrieve et al. with the system and method of Yershov et al. to yield predictable results, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings Fairgrieve et al. with the disclosure of Yershov et al. as doing so amounts to use of a known technique to improve similar devices in the same way.   
In regard to claim 9: Yershov et al. modified teaches the non-transitory machine-readable medium of claim 1, wherein the set of dynamic vehicle parameters comprise a pitch angle changing rate, a z-axis acceleration, and a z-axis jerk (see Yershov et al. [0054], [0106], [0116]).  
In regard to claim 14: Yershov et al. modified teaches the non-transitory machine-readable medium of claim 8, wherein the road location comprises a road segment of a predetermined length (see Yershov et al. [0113]: “the speed behavior planning process may discretize the spatial domain. Referring to FIG. 12, when given a trajectory 1200, the speed behavior planning may discretize the trajectory 1200, and execute the speed behavior planning with respect to each of the discretized spatial points (e.g., 1204, 1206 and 1208). The identification of speed behavior factors may be performed each time AV is approaching the next 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 spatial points. The points that result from the discretization may be evenly spaced”)
In regard to claim 15: Yershov et al. discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see [0009], [0051], [0074]), the operations including determining a set of dynamic vehicle parameters of an autonomous driving vehicle (ADV) associated with a road location (see [0054], [0058]) based on outputs of an inertial measurement unit (IMU) of the ADV measured when the ADV is traveling through the road location (see [0054], [0061]); determining whether the set of dynamic vehicle parameters satisfy one of a first set of criteria and a second set of criteria (see [0073]: i.e. vehicle dynamic data indicating a bump in the road is a first set of criteria; [0091]: i.e. vehicle dynamic data indicating no bump in the road is a second set of criteria); adjusting the speed limit associated with the road location within a limited range spanning from a minimum speed limit to a maximum speed limit (see [0065], [0066], [0085], [0089]); and controlling operations of the ADV when the ADV subsequently travels through the road location based at least in part on the adjusted speed limit (see [0010], [0058], [0060], [0077], [0087], [0119]); Yershov et al. does not disclose in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location]; however Yershov et al. does disclose using an IMU to determine real time and historical road conditions, including linear acceleration, angular rate, and jerk to determine road roughness, and uses road roughness to automatically determine an adjusted maximum vehicle speed (see [0054], [0106], and [0116]); Fairgrieve et al. teaches in response to the dynamic vehicle parameters satisfying the first set of criteria for a first predetermined quantity of times or satisfying the second set of criteria for a second predetermined quantity of times [adjusting the speed limit associated with the road location] (see [0015]: “surface or road roughness or vehicle excitation may restrict maximum speed control speed according to the level of roughness sensed by an indicator of e.g. suspension travel or on one or more accelerometers of the vehicle. The level of roughness may be defined as a function of the frequency and amplitude of vehicle suspension movement,
or an equivalent measurement of movement of the vehicle body”, as frequency is a quantity of times a given event occurs within a period of time or distance; and [0088]-[0089]), and uses road roughness to automatically determine an adjusted maximum vehicle speed of the vehicle (see [0079]-[0080]); and a person of ordinary skill in the art at the time of filing could have applied the techniques of Fairgrieve et al. with the system and method of Yershov et al. to yield predictable results, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings Fairgrieve et al. with the disclosure of Yershov et al. as doing so amounts to use of a known technique to improve similar devices in the same way.   
In regard to claim 16: Yershov et al. modified teaches the non-transitory machine-readable medium of claim 15, wherein the set of dynamic vehicle parameters comprise a pitch angle changing rate, a z-axis acceleration, and a z-axis jerk (see Yershov et al. [0054], [0106], [0116]).  
In regard to claim 21: Yershov et al. modified teaches the data processing system of claim 15, wherein the road location comprises a road segment of a predetermined length (see Yershov et al. [0113]: “the speed behavior planning process may discretize the spatial domain. Referring to FIG. 12, when given a trajectory 1200, the speed behavior planning may discretize the trajectory 1200, and execute the speed behavior planning with respect to each of the discretized spatial points (e.g., 1204, 1206 and 1208). The identification of speed behavior factors may be performed each time AV is approaching the next 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 spatial points. The points that result from the discretization may be evenly spaced”)
Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons indicating allowable subject matter: independent claims 3, 5, 10, 12, 17, and 19 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the first set of criteria comprises that the pitch angle changing rate is above a pitch angle changing rate threshold, the z-axis acceleration is above a z-axis acceleration threshold, and the z-axis jerk is above a z-axis jerk threshold, and wherein in response to the set of dynamic vehicle parameters having satisfied the first set of criteria for the first predetermined quantity of times, the speed limit associated with the road location is adjusted downward by a first predetermined amount, subject to an adjustment floor corresponding to the minimum speed limit” in claim 3, and similar in claims 10 and 17; “wherein the second set of criteria comprises that the pitch angle changing rate is below a pitch angle changing rate threshold, the z-axis acceleration is below a z-axis acceleration threshold, and the z-axis jerk is below a z-axis jerk threshold, and wherein in response to the set of dynamic vehicle parameters having satisfied the second set of criteria for the second predetermined quantity of times, the speed limit associated with the road location is adjusted upward by a second predetermined amount, subject to an adjustment ceiling corresponding to the maximum speed limit” in claim 5, and similar in claims 12 and 19. Fairgrieve et al. (US 2016/0031444) appears to be the closest prior art. Dependent claims 4, 6, 11, 13, 18, and 20 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	



Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669